These appeals challenge the denial by a single justice of this court of the petitioner’s motions to stay execution of sentences pending appeal. The petitioner was convicted, after a jury trial in the Superior Court, of manslaughter and robbery and has been sentenced to long, concurrent terms. These petitions were addressed to the discretion of the single justice. G. L. c. 279, § 4. See Stranad v. Commonwealth, 366 Mass. 847 (1974), and cases cited. There was no abuse of discretion in entering judgments denying the petitions. Where the petitioner has not established a reasonable likelihood of success on appeal, there can be no abuse of discretion in denying a stay of execution of a sentence pending that appeal. In the circumstances, the petitioner has been obliged to argue the merits of his forthcoming appeal on less than the full trial record. Because of that fact, we are reluctant to comment at length on the issues which the petitioner will raise in his appeals and which he has argued to *965us in support of his requests for stays of execution. However, neither of the two issues which have been argued to us is persuasive on its face.
Conrad W. Fisher (Alfred B. Cenedella, III, with him) for the plaintiff.
James P. Donohue, Assistant District Attorney, for the Commonwealth.

Judgments affirmed.